

116 HR 646 IH: To designate the facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, as the “Riverside County Iraq and Afghanistan Veterans Memorial Post Office”.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 646IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Calvert (for himself, Mr. Schiff, Mr. Sherman, Mr. Cook, Mr. Aguilar, Mr. Hunter, Mr. DeSaulnier, Mr. Khanna, Mr. Ted Lieu of California, Ms. Roybal-Allard, Mr. McClintock, Mr. Cárdenas, Mr. Costa, Mr. LaMalfa, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 24930 Washington Avenue in
			 Murrieta, California, as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office.
	
		1.Riverside County Iraq and Afghanistan Veterans Memorial Post Office
 (a)DesignationThe facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, shall be known and designated as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Riverside County Iraq and Afghanistan Veterans Memorial Post Office.
			